\OOO\]O\Ul-l>~b.>[\))-a

NNNNNNNNN)-\\-\»-\)-\v-‘»-\+-¢v-\»_ar-¢
OO\]O\MLWNHO\DOO\]O\LA-PUJN|-\O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page lp£é§l Of15

Craig R. Brittain

8625 E. sharon Dr. /
_KHLED w LoDGED l '

 

Scottsdale, AZ, 85260 __;nEcENED ___ COPY l
(6()2) 502-5612 NOV 1 3 2018 t
craig@brittainforsenate.com t
CLEHK u 8 mSTRlcT coum
craigrbrittain@gmail.com By DISTH|CT' OB|;/g\pun

 

IN UNI'IED STATES DISTRICT COURI`
FOR THE DISTRICT OF ARIZONA

CRAIG R. BRITTAIN, an individual _ _18_ 1 14_ _D
and US Senate candidate inArizona in No CV 0 7 PHX GC

the 2018 Federal Electlons; SUPPLEMENTAL

BRITTAIN FoR Us sENATE, MEMORANDUM

a Principal Campaign Committee,
(And en behalf ef en eimilerly effeefed COUNTERCLAlM/RESPONSE

IN REFERENCE TO

DOCUMENT 28 REGARDING
MOTION FOR PRELIlV[[NARY
INJUNCTION

users of Twitter).
Plaintiff(s),

WITHDRAWAL OF
VS . PRELIMD\IARY INJUNCTION

l W|TTER, INC.', a California

corporation.

Defendant.

I. PROLOGUE: SUPPLEMENTAL MEMORANDUM,
COUNTERCLAIlVI/RESPONSE, WITH])RAWAL OF PREL]lVIINARY

INJUNCTION
Plaintiff(s), Craig R. Brittain and Brittain for US Senate file the following
counterclaim, supplemental memorandum and Withdrawal of preliminary

injunction for the reasons stated below.

 

 

 

\ooo\lo\¢<m.l>u.)[\.)»-

NNNNNNNNN»-*)-*r-‘r-r»-\h-¢)-\-\»_~»-*
OO\]C\Ul-I>UJNF-‘O\SOO\]O\MBWN'_‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page ZFLQE'SZ Of15

lI. SUPPLEMENTAL MEMORANDUM/COUNTERCLA[M

1. Plaintiff hereby incorporates by reference document 27 in entirety,
and adds the following facts and allegations to the register of the Court.

2. On June 7, 2018, the pending Complaint filed by Plaintiff was
published by several international press outlets (Gizmodo and The Verge).
These widely read articles were also shared on Twitter.

3. Defendant has omitted the fact that the request for a Waiver of the
Summons was sent preemptiver by Defendant via Ryan Mrazik to Plaintiff on
Friday, October 5.

4. Forthcoming evidence is not the same as the absence of` evidence. The
lengthy M]DP request by the Plaintiff contains the information needed by the
Plaintiff to prove his claims. Defendant has not denied that they are in
possession of the evidence necessary for Plaintiff to prove his claims.

5 . Defendant has engaged in speculation, circular reasoning and other
inadmissible declarations with the motive of delaying due process (again).
This Court should not consider the speculation of the Defendant to be merited
argumentation.

6. Defendant's claim that Plaintiff has “oH`ered no evidence” is
flagrantly false. Rather, Defendant is arguing about the format of the evidence,
but to claim that the evidence provided by the Plaintiff is not evidence because
it does not meet the Defendant's preferred format is not only wrong, but
frivolous. Defendant has not challenged the validity of the claims or citations
provided by Plaintiff`. Instead, the Defendant has chosen to “straw man” the
Plaintiff in this Court, and improperly substitute the Plaintiff‘s own words and
evidence with their own opinions.

7. Defendant's claim that the statements are “unsworn” is frivolous as

well. All filings are signed under Fed R. Civ. P. ll.

 

 

 

\COO\IO\U`I-l>~u)l\)»-\

NNN[\)NNNNN)-~)-L)-¢r-‘»-¢r-‘»~>-*»-»»-\
OO\]O\Ul-I>UJN'~O\$OO\]O\U\-I>WNv-*O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 3 pgée'$:; 0f15

8. With further regards to Fed R. Civ P. ll(b)(B), which entails the
function of evidentiary support, “the factual contentions have evidentiary
support or, if specifically so identified, will likely have evidentiary support
alter a reasonable opportunity for further investigation or discovery”. Thus, the
potential of evidentiary support is considered equal to the direct presence of`
evidentiary support. In Plaintifi‘s Amended Complaint 13, it is indicated by
Plaintiff that full evidentiary support will require discovery, meaning that the
Defendant's claims of the Plaintif`f‘s filings being “unsworn” and “1acking
evidence” are disproven by Fed R. Civ. P. ll. The underlying purpose of
Defendant's claim is to distract B'om the fact that the evidence which will
prove the full merits of Plaintiff‘s claims is within their possession, and to
delay Plaintiff‘s receipt of the discovery evidence.

9. The Court should then rule that the evidence requests made by the
Plaintiff are (1) valid (2) necessary and (3) supporting 27 contains a Motion to
Compel which is fully in accordance with the timeline of events between
October 5 and Present, as Well as the Court's MIDP schedule.

10. In ruling that the M]DP filing made by the Plaintiff specifies the
necessary evidence, the remainder of Defendant's claim (28) should be seen as
an improper, frivolous and inadequate response.

ll. “Twitter is a public utility, like Water or electricity.” This is a
verbatim quote originally spoken by previous Twitter CEO Dick Costolo circa
2008 and it has since been used by both eX-CEO Costolo and present CEO
Jack Dorsey publicly, in writing, and in oHicial communiques, including in
Court, no less than 100 times in the previous decade. Additionally, “public
forum” has been substituted for “public utility” in similar written and verbal
capacities no less than 500 times via Defendant's executives

12. Defendant falsely claims that Twitter's repeated insistence that it is a

public forum is a conclusory allegation by the Plaintiff.

 

 

 

\OOO\]O\U‘c-|>b~)[\))-¢

NN[\J[\)NNNNNr-)-lr-»-‘o-)-»-)-\»-\)-\
OO\]O\Ul-I>b~)l\)»-*O\DOO\IO\U\-|>L)JN*-‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 4 91;1§§4 0f15

13. The most recent instance in which CEO Jack Dorsey stated that
Twitter is a “public forum” is in his recorded, internationally televised
testimony in front of the US House of Representatives Committee on Energy
and Commerce, which can be read at
(https://d3i6f1183elv3 5t.cloudh'ont.net/static/2018/09/Dorsey.pdf), in which
Dorsey used the term “global town square”. Verbally, he said “we believe
many people use Twitter as a digital public square”, and “What separates a
physical and digital public space is greater accessibility and Velocity. We are
extremely proud of helping to increase the accessibility and velocity of a
simple, fi‘ee, and open exchange.” This message, given unsolicited and in front
of the US House of Representatives, must be taken at face value as prima facie
evidence of the Plaintiff‘s claim.

l4. The terms “public utility, public square, public forum, town square,
global town square” and any other similar language used by Defendant should
be read as synonymous, and as a claim to public jurisdiction

15. Courts have held that the online spaces of elected officials used in
their official capacity are under public jurisdiction In Knight Fz'rst Amendment
Institute v. Trump (].'1 7-cv-05205) the Court found the following: “We hold
that portions of the @realDonaldTrump account -- the “interactive space”
where Twitter users may directly engage With the content of the President’s
tweets -- are properly analyzed under the “public forum” doctrines set forth by
the Supreme Court, that such space is a designated public forum, and
that the blocking of the plaintiffs based on their political speech
constitutes viewpoint discrimination that violates the First
Amendment. ln so holding, we reject the defendants’ contentions
that the First Amendment does not apply in this case and that the
President’s personal First Amendment interests supersede those of

plaintiffs.”

 

 

 

\OOO\]O\U\-wa)-\

NNNN[\)NNN[\)r-t-)-\)-‘o~)-¢l-‘r-‘\-¢»-
OO\]O\U\-PUJN\_‘O\COO\]O\]U`ILU)[\J'_‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 5 qg‘aé§$ Of15

”The viewpoint~based exclusion of the individual plaintiffs from that
designated public forum is proscribed by the First Amendment and cannot be
justified by the President’s personal First Amendment interests. In sum,
defendants’ motion for summary judgment is granted in

part and denied in part, and plaintiffs' cross-motion for summary

judgment is granted in part and denied in part.”

16. When reading the prior statements by Defendant's executives in the
context of the rulings of the Court in KFAI v. Trump, supra affirming
jurisdiction, at least in part regarding public spaces created by elected officials
in their official capacity, this Court must, at the bare minimum, conclude based
on an active stare decisis precedent, that every US resident has the First
Amendment right to access the public forum spaces of the tweets of President
Donald J. Trump and other elected US officials in their official capacity. The
phrase “no state actors” is irrelevant in this context, because if a private
company were to place fences preventing access to City Hall, they'd be told to
remove those fences by the authorities for the exact same reasons. lndeed, the
Defendant has done just that, illegally limiting the access of individuals to
public First Amendment protected forums. ARS § 13-2906 states: “A person
commits obstructing... public thoroughfare if the person, alone or with other
persons... intentionally interferes with... entrance into a public forum that
results in preventing other persons Hom gaining access to a governmental
meeting, a governmental hearing or a political campaign event.” Defendant
has engaged in obstructing the public thoroughfare. As the District Court of
NY provided relief in KFAI v. Trump, supra, likewise, this Court must provide
relief under similar grounds. Neither the State, nor citizens or corporations,
can legally interfere with access to First Amendment protected public forums.
The CDA does not provide the ability to interfere with public forum access.

The space in question is under public jurisdiction

 

 

 

\OOO\]O\Ul-PL)JNn-a

NN[\)I\)NNN[\JNv-r-\l-\»-\r-¢r-‘)-k)-¢»_¢>-‘
OO\IO\UI-bbJN’-\O\OOO\]O’\M-I>~wl\)*-‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 6 qja§§ 6 Ofls

17. Twitter's Terms of Service “contract” is unconscionable, which
historically is interpreted by Courts as a fundamental Breach of Contract.
(Plaintiff‘s argument in regards to this end is contained in 2 7).
18. Users have a reasonable expectation in lieu of a conscionable
contract that they will be treated fairly and if something changes in their ability
to use the service or their accounts, that they will receive an arbitration hearing
and opportunity for bargaining, Which the Defendant has not provided to even
one of the tens of millions of active US users on their platform.
19. In regards to the Fourth Cause of Action, Conversion, Twitter's own
current policy documents for advertisers entail that the value of each follower
is at least $2.50-$5.00 USD. This also entails that followers are a
currency/commodity with tangible value. The assertion by Defendant that
property is not identified is false and contradicts with its own policy
documents
20. Plaintiff‘s allegations of monetary injury in the loss of over 500,000
followers, which Defendant has not contested and in fact has admitted in
response 28, currently valued at between at least $2.50-$5.00 USD by
Defendant's own policy documents, have a direct value of at least $1,250,000-
'$2,500,000 USD, and are more than sufficient to constitute a significant
emotional injury, as the average reasonable person would face severe
emotional trauma from the loss of over one million dollars of property. Truly,
you would be hard-pressed to find even a single person who would not at least
be somewhat emotionally injured.

21. Defendant claims that Plaintiff does not assert an existing contract.
This is false as Plaintiff asserts his own FEC filings, which are indeed a
contract with the FEC and the F ederal Government, with the expectancy being
the value of campaign donations, votes, salary, and the position of US Senator,

and all related benefits. The annual salary of a US Senator is $174,000.

 

 

 

\OOO\]O\Ul-I>!)JNr-‘

NNNNNNN[\)Nr-*+-‘»-\r-l¢-\»-dr-‘)-»-\»-¢
OO\]O\U\-I>wNHO\oOO\]O\vl-l>b)l\)>-‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 7 qja§§ 7 0f15

22. In the absence of a conscionable contract, all contractual actions by
the Defendant are promissory. The Defendant has intended to split multiple
conj oined Causes of Action via a disjointed argument that deceptively omits
bits and pieces, when the contract-related Causes cannot be argued against as
bits and pieces, but rather the contract-related Causes of Action filed by
Plaintiff must be treated as a single coherent argument. Namely, the First,
Third, Fourth, Sixth, Seventh, and Eighth Cause are shared arguments.

23. Plaintiff has proven the First and Third Causes via precedent and
evidence, in showing that KFAI v. Trump, supra, and In re.'Zappos (see 2 7)
affirm those Causes. Based on that showing and context, the Court can
interpret the Fourth, Sixth, Seventh and Eighth causes to also be proven. All
that remains is for Discovery to proceed, so that the Second and Fifth Causes,
which pose a far more significant challenge to Defendant's business model,
can be examined in the light of significant evidence.

24. Defendant falsely contests that Plaintiff‘s claim of estoppel is
contradictory or in conflict. An unconscionable, unilateral, illusory contract is
a lack of mutual agreement via arbitration/bargaining Plaintiff has proven the
contract to be illusory and unilateral. What remains is promissory estoppel, as
Courts have held that an illusory, unconscionable contract is the same as no
contract at all (In re:Zappos, supra, via Document 27).

25. Defendant,states on Page 8, Line 13 of Document 28 that the
emotional and monetary injury of the loss of 500,000 followers and 2,000 high
profile followers “has already occurred”. ”[his is a direct admission by the
Defendant that should be taken at face value, the injury did indeed occur, and
the Defendant is not contesting that they are liable for the injury.

26. The Plaintiff‘s injury is not an isolated “vacuum” case. As Defendant

has admitted that the injury did occur, the injury has likewise occurred to

 

 

 

\OOO\]O'\UI-l>L)J[\.)\-»

NN[\J[\)NNN[\)N)--l)-\r-a»-lo-)-¢»-e)~»_a>-l
OO\]O\Ui-l>bJN'-‘C\OOO\IO\KJI-I>UJ[\)*_‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 8 qiaé§g 0f15

tens of millions of other users similarly situated to Plaintiff. The irreparable
harm need not individually be solely inflicted upon Plaintiff`, but rather has
been duplicated to others in countless similar events, as Twitter has suspended
tens of millions of other users, it continues to be an ongoing practice by the
Defendant, which willfully ignores its own obligations, operates via an
unconscionable contract, against its own publicly stated intents and views, and
generally acts against the public interest and the law in a reckless and
unaccountable fashion as a rule rather than an exception.

27. In spite of all of these admissions by the Defendant, Defendant
frivolously states that the balance of equities lies in Twitter's favor.
Defendant's admission that injury occurred is a direct contradiction of their
subsequent assertion that Plaintiff has failed to show cognizable injury.

28. Defendant has failed to show that it has First Amendment editorial
rights within the spaces which their executives have asserted as “public utility”
and which the District Court of NY in KFAI v. Trump, supra declared to be
public spaces. Defendant's generalized “blanket” declaration without evidence
of Twitter's alleged editorial rights falls short of the specific Court rulings in
question here. Defendant has failed to answer any of the questions posed by
Plaintiff, instead substituting his own mock questions ina textbook “straw
man” argument which is as unconscionable to the law as it is to the average
reasonable person. It is frivolous on legal, social, and philosophical levels.

29. The constitutional rights in question via Plaintiff‘s complaint are not
solely those of the Defendant, a singular entity and corporation, but rather the
constitutional First Amendment Rights of tens of millions of people who wish
to access the Public Forum spaces declared by the Court in KFAI v. Trump,
supra. Plaintiff asserts that the Defendant must move its “fences” to allow
public access to a space which is under public jurisdiction Plaintiffs claim is

supported by State and Federal law.

 

 

 

\QOO\]O\Ul-l>b~)l\))-a

NN[\)NNNNN[\)l-‘r-ah-ll-‘o-l)-\-¢Hp_\»-\
OO\IO\U'l-l>b~)l\)*-‘O\OOO\]O\U'I-PUJN|'_‘O

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 9 p;lée£$g Of15

30. Truly, it is Defendant who has escalated this process which could
have been amicably been resolved by a reasonable personal
resolution/compromise by the Defendant, or by multi-party arbitration
However, Defendant's response indicates that they act unilaterally in bad faith,

without regards for good faith arbitration and negotiation. It can thus be

' concluded that not only is their contract “Terms of Service” unconscionable

via In:re Zappos, supra, it can likewise be concluded that it was written that
way deliberately in order to mislead. That is why the unconscionable contract
changed no less than 22 times without a single arbitration hearing or
opportunity for bilateral bargaining. (See Document 27). Plaintiff made more
than 60 unique non-judicial attempts to arrange arbitration/discussion with
Defendant between 2017 and Present. If Defendant was interested in
maintaining their alleged rights under the law, they should not have violated
the law.

31. Plaintiff does not allege that Defendant is liable for content hosted
on their platform, or in the public forums declared in KFAI v. Trump, supra.
Defendant likewise does not allege that Plaintiff shared any content that would
be grounds for tort liability. In fact, there is no allegation of abuse, liability or
harm by Plaintiff whatsoever by Defendant, CDA section 230 does not apply
to public jurisdiction spaces, and thereby Defendant's claim of exemption from
private jurisdiction liability does not apply to public jurisdiction liability that
never existed for Defendant in the first place, as the public jurisdiction liability
falls solely upon the shoulders of the US Federal Government. Likewise, it is
impossible for Plaintiff to have created liability for Twitter in that public
jurisdiction space which KFAI v. Trump, supra ruled is the liability of the
public official and/or government that controls the space. Plaintiff‘s activities
within President Trump's Twitter space are the liability of President Trump and

the Federal Government, not 'Iwitter.

 

 

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 10 qjaé§ 10 0f15

1 32. Furthermore, Plaintiff did not and cannot violate the unconscionable
2 contract, nor has Defendant even alleged that Plaintiff attempted to do so.

3 Plaintiff has acted entirely in good faith in spite of bad faith actions by the

4 Defendant, resulting in the rise of the Complaint, the single and final form of
5 action.

6 33. Defendant asserts in 282 “Twitter’s response to the Complaint is not
7 due until December 10, 2018, And Twitter’s M[DP responses would be due, at
8 the earliest, 30 days later.” However, this is in direct defiance of the Order of
9 the Court in Document 20, wherein Hon. Judge David G. Campbell ordered
10 the following: “Pursuant to Rule 16 of the F ederal Rules of Civil Procedure, a
11 Case Management Conference is set for December 13, 2018 at 4:30 p.m. in

12 Courtroom 603, Sandra Day O’Connor U.S. Federal Courthouse, 401 W.

13 Washington St., Phoenix, Arizona 85 003 -215 1. The parties are directed to

14 meet and confer at least 10 days before the Case Management Conference as
15 required by F ederal Rule of Civil Procedure 26(f). At this meeting the parties
16 - shall develop a joint Case Management Report[.]” Defendant must obey and
17 respect the Order(s) of the Court. Defendant likewise notes for the record that
18 they were served with Hon. Judge David G. Campbell's MH)P order and have
19 the ability to comply with it. To be aware of a Court Order while being able to
20 comply, and then to defy it is Contempt. Plaintiff does not allege that the
21 Defendant's actions are contemptuous at this point, as there is still time for the
22 Defendant to comply accordingly with the Order of the Court. However, if the
23 Defendant does not comply with the Order of the Court, that non-compliance
24 should be considered Contempt. Defendant's stated intent to act in ignorance
25 of a standing Court Order cannot be contemptuous by itself, but it is
26 nevertheless reckless and should be noted as such.
27
28

 

 

 

 

\OOO\]O\Ul-|>b~)[\))-\

NNNNNNNN[\)l-\r-¢t-\r-\)-\»-¢r-*\-\»_a»-l
OO\]O\U!-l>~hr)l\)*-*O\OOO\]O\U!J>DJN'_‘O

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 11 qja§§ 11 0f15

34. Regarding the Second and Fifth Causes of Action, the grounds are
laid out clearly but the claims themselves will require discovery for evidence.
However, where there is smoke, this Court must consider that there is a strong
possibility of frre. On or around September 22, 2018, the White House drafted
an Executive Order authorizing the antitrust investigation of online platforms
which would include Twitter, Facebook and other social media companies
This pending Federal investigation would mirror the multiple active
investigations by State Attorney Generals into Defendant's practices and
policies as they relate to antitrust.

35. Defendant alleges without evidence that Plaintiff‘s proposed
injunction restoring tens of millions of accounts would irreparably harm them.
However, Defendant has not shown that those accounts caused any harm
whatsoever, in a legal sense, and in fact, knowing that those accounts both
have monetary value and added value to Defendant, it is exactly the opposite.
Restoring those accounts would add value to Defendant's service, as many of
them were held by paying customers who regularly purchased advertising
from the Defendant. Thus, Plaintiff s Complaint actually helps the Defendant
and is constructive, rather than destructive In fact, hundreds of thousands of
users create a new Twitter account every day, including previously suspended
users, and Defendant has failed to show that the creation of these new
accounts, which are similar and/or equal to the previously suspended accounts,
causes harm. ln fact, in its quarterly reports, Defendant regularly cites account
growth as a positive. Account Growth, Daily Active Users and Monthly Active
Users cannot simultaneously be a net positive and irreparable harm.
Defendant's claim is not only wrong, but contradictory of the metrics and
message of its own financial filings (https://investor.twitterinc.com/static-

files/b9402133-be92-4ea4-ac2b-db20be19d1cd).

 

 

 

 

Case 2:18-CV-Ol714-DGC Document 32 Filed 11/13/18 Page 12 qja£§ 12 0f15

1 36. Defendant fails to show that there is any monetary cost associated

2 with the restoration of the accounts as stated in the original preliminary

3 injunction motion. Defendant also does not object to Plaintiffs claim that the

4 restoration of the accounts would take 5 minutes or less. Under that standard

5 and for practical purposes, Defendant admits that Plaintiffs assertions are

6 correct. An action with no cost which takes 5 minutes to complete can hardly

7 be considered “irreparable harm” by this Court or by any reasonable person,

8 especially in light of the real fmancial, constitutional and social harms incurred
9 upon individuals who are and have been subjected to the loss of`, and

10 subsequent deprivation of their First Amendment rights to participate in public
11 forums. Nor has Defendant made even a semblance of a showing of past,

12 present or future harm.

13 37. Defendant's interpretation of Fed R. Civ. P 4(d)(3) is incorrect

14 because Defendant admitted on October 5 , 2018 via email that they had

15 already received the Complaint, and requested preemptiver that Plaintiff

16 waive the Summons. Defendant stated the following via email: “We represent
17 Twitter, Inc. (“Twitter”). We are aware of No. 18-CV-01714; that a summons
18 was issued as to Twitter; and that the Court set a deadline of November 27,

19 2018, for you to properly serve the summons, amended complaint, notice
20 regarding the Mandatory Initial Discovery Pilot, and motion for preliminary

21 injunction. I have attached a Notice of a Lawsuit and Request to Waive Service
22 of Summons. If you complete that form properly, attach a copy of the amended
23 complaint, attach a copy of the Waiver of the Service of Summons form with
24 the appropriate fields completed, and send it back to me, we will complete the
25 Waiver on behalf of Twitter and you will not need to serve the summons or
26 complaint Twitter preserves and does not waive any available rights or
27 objections. We are' not otherwise authorized to accept service on behalf of
28 Twitter at this time.”

 

 

 

 

Case 2:18-CV-01714-DGC Document 32 Filed 11/13/18 Page 13 q,faé§ 13 Ofls

1 38. Thereby, by the Defendant's admission, the Amended Complaint was
4 2 served on October 5, 2018, the Waiver of Service Was redundant, and

3 Defendant did not state at the time that they would need additional time to

4 reply to the Amended Complaint. Rather, Defendant acted as if they wanted to

5 resolve the issue at hand quickly, and yet since that date, Defendant has

6 become less and less responsive with regards to the Case Management

7 Conference. Additionally, the M]DP and Complaint response are separate

8 processes. Defendant cannot exempt themselves from the MIDP process

9 because the Waiver process does not apply to the M]DP, which is a separate

10 process conducted by the Order of the Court. Defendant's decision to delay

11 their reply to the Amended Complaint shall have no weight or impact upon the
12 other proceedings, as via Fed R. Civ. P 4(d)(4) “When the plaintiff files a

13 waiver, proof of service is not required and these rules apply as if a summons
14 and complaint had been served at the time of filing the waiver.”

15 39. Defendant asserts an illusory, imaginary “right” to seek a stay of the
16 M]DP deadlines where no such right exists. In truth, Defendant's requested

17 Waiver of Summons was approved and signed by the Plaintiff under the belief
l 18 that the Defendant is/was negotiating in Good Faith, and likewise can be

19 revoked by the Plaintiff`, who can withdraw the Waiver of Summons and then
20 serve the Complaint if he feels the Defendant is taking advantage of his Good
21 Faith, thus terminating any additional allotted time granted by Plaintiff to

22 Defendant. Defendant's ongoing illegal, unilateral, unconscionable and

23 overweening bargaining with regards to their Terms of Service should not be
24 replicated as a legal process by Defendant's counsel. Defendant should use this
25 knowledge, expedite their response to the Amended Complaint in Good Faith,
26 obey the Orders of the Court, and immediately schedule the Rule 16 Case

27 Management Conference. When the Defendant promises to delay, it does not
28 attack the Plaintiff s arguments, it attacks the Court.

 

 

 

 

Case 2:18-CV-01714-DGC Document 32 Filed 11/13/18 Page 14 gaégm 0f15

1 40. Finally, the Defendant accepts (by failure to oppose) Plaintiffs claims that:
2 A. Permanently barring any non-prisoner from a public forum is illegal.

3 B. Plaintiff is/was a candidate for public office, and his accounts are likewise
4 public spaces and forums, which he is entitled to use.

5 C. Taylor v. Twitter (CGC-]8-564460), with similar grounds, was approved to
6 proceed under the grounds of the CDA and the First Amendment.

7 D. Over 500 million users have been harmed by Twitter's decisions.

8 E. Twitter is one of the 3 top social networks in the US by market percentage
9 F. Twitter has engaged in anticompetitive actions with regards to antitrust.

10 G. There are an overwhelming number of witnesses in this case.

11 H. Plaintiff is the legitimate owner of his accounts.

12 I. The conditions affecting Social Media Networks would bankrupt a non-

13 monopoly.

14 J. There was no foreseeability of the risk of the loss of Plaintiff‘s account.

15 K. Plaintiff took no actions that warrant the blocking, closure, shadowbanning
16 or other censorious actions towards his account.

17 L. That Defendant took the actions described by Plaintiff in the Eighth Cause
18 of Action for the reasons entailed in the Amended Complaint.

19 ]]I. WITH])RAWAL OF PRELIM]NARY [NJUNCTION

20 41. PlaintiH moves to withdraw the motion for preliminary injunction
21 without prejudice. Plaintiff asserts that the request for preliminary injunction is
22 entirely valid and meets the “Winter test”, however, the motion for preliminary
23 injunction is superseded by the more complete and accurate Proposed Order
24 contained in 27. Plaintiff uses this opportunity to provide a supplemental

25 memorandum to the Court for future reference and in response to Defendant's
26 inaccurate, false, speculative, contradictory, conclusory, and otherwise wrong
27 arguments, which will in turn be attached (along with other forthcoming

28 supporting memoranda) to future filings.

 

 

 

 

\OGO\]O\Ul-l>b~)l\)f-\

NNN[\)[\)NNNN»-*r-¢»-\v-l)-\»-¢r-‘»-\r_a)-*
OO\]O’\Ul-I>UJNHO\$OO\]O\LA-ldwl\)*-‘O

Case 2:18-CV-01714-DGC Document 32 Filed 11/13/18 Page 15 p£g'le£$l§ 0f15

DATED: November 13, 2018 %%`
y

Craig R. Brittain

8625 E. Sharon Dr.
Scottsdale, AZ, 85260

(602) 502-5612
craig@brittainforsenate.com

craigrbrittain@gmail.com

 

 

 

 

